 

Case 20-10343-LSS Doc 240 Filed 03/19/20 Page1of5

§ 40 | abe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SoozlepsueDuNoD Zog ‘}xa jeseig ABBay
AINO NSLSN / Aeg TX2 BOER-OZE BOWeUy
sour ‘ALE poysalajuy Aeg seuop (ZL-z) / JaNg MaIPUY oGOELPOL BUNe8H = SPEOL-OZ jo sjnoas Aog
AING _
NSLS /[punog Aeg 7X8 GZ66-86S 2 BOLSUY
edwe| Joyesug JOUpalg Wed ‘UosuIqayAeicy (rosy HeWNg “guOSEP Zosh/ FOL Buea = SPeOL-Oe #8 sinoag Aog
SAM / eaysn Bays “TKS bBP9-EZ5 Fepuiqusng BOUSLY
SSJEIS payun ‘saysm SIIEIS PRIUN SY} JO SOO (zor “TPIARQ g8ZbZaL BuvesH = SEOL-0Z 49 sjnoag Aog
AAMT / SJueWie[S Sunny
JO} BARejUSSaIdSy dT ‘s0Khe] = XO SL ZSH) id. BOLSLUY
j2Bs7 ‘Ave peyseiayu| 9 Hebieyg Aemeucg ‘Bune, (zoe) [fra "S$ MaCON  seeeZpol BuvesH = SHEOL-0z jo sinoag Aog
SAM / SUNOS BATeWUag Re 8881-759" BOS
‘AYE P2}SSI9}4 sapped) »y Aqusy (ZOE) f YePMOg WER gegi 2401 BuesH = SPedL-0z Jo sinoag Aog
2A /OT1 VSd /
SJEMBIaC] PUB BONS "1X8 OLO/-ESS Boel
40 sinoog Agog ‘20}G9q dtl unsny Asipis {ZLe) fs seilecd e9lsser eeezzrol BuuesH = SPedL-0e jo sineog Aog
SAT /
/ Sues Aep-is}e"] jo
ISWUD snser jo YoNUD "KO PETL-SSP BOUSLuy
SUL ‘AUB peysaueyy] AT] SUDREAA 9 WeYeT {€42) Lo HiOlg HEF BoLeZbOL Hues = SPEOL-0z 4o sjnaag Aog
SANS OTT BuissaIg KE OOEL 292 oyeiSgig eoueuly
SIPASWING OYE JUBWIETO dT] saybeeg Apouucg {z0e) f ‘QUBEM sasrZFOL Bus = EPEDL-O% jo sinaog Aog
AING
NALSIT/ eoueury yo
sinoog Aog ‘au youne> ‘xo gace-gee Bovey
SJOMBH Baty] “VOYPBIO JT] Jeupse7 9 Agjoy (212) a PIRWOG PLUIY sybPZPOL BuuesH = EpE01-02 Jo sinaog Aog
BAM / eBay, "x8 OOOL-8PL/ eoUeWy
aBiop Woyparg “WeypAD LOLWOUL F SMAIDUY (ere) A smeipuy suuy opsezroy BuueeH = SPEOL-0Z jo sincog Aog
SAM/ O11 'WSe
SJEME|aC] PUB BOWaLUYy 1X9 eeeeress Boley
JO synoog Aog ‘Io}qeq ATI unsny Aaypig (ZL¢) A eulopuy 1BeuOI) pLezzpoL BuesH = SPEOL-0e jo sincog Aog
AXING NaLSl
/ Auedwiog sougunsu| "1X8 PZZL-Pe7~ uosuapuy BOLOUy
aygndey pio Youpaud ATI HOMED ¥ LIAS ‘Jaqing ‘xy (218) Wiebe zeszzroL Bue} SPO Jo sinoag Aog
SAM / 1) WSS
AJEME/Sq PUB BOLOLUy dTl ‘8 4Ge6-1L9¢ BoVelLuy
40 sinoag Aog ‘Jeyqeq PULL] 8 JUSIY S[OUSIN SLOW (zoe) A Hoaqy "O88 zvezzrot BuuesH = EPEOL-0Z jo sinoog Aog
Hunussaiday QWeEN Wid euoydala i Buueeddy ai ddy Bulpasaeig # 9SeQ SWeN 8se)| -# WA] # aBey

AVVLC-OF 0202 6) JB JepuejeD pepusuny

CH

 

UIBJSIOAIIS JOQ|eS eune] sjqesouoy
a[Npayos soueseeddy siuoyudaja] pauwyuoD
SIEME[OQ JO JOLUISIG-HNOD Adjdnsyueg ‘Sh

AZ Wd 90-20

O2OZ/GL/E0

aul] Jepugjes
rajeq sepugjea

SOUSIBJUOD UNDD

amin
 

Case 20-10343-LSS Doc 240 Filed 03/19/20 Page 2of5

Glo z Sey

GONTIEQIUODYND

20g Xe jeseug ABB ag

 

 

AINO NALSIT/9OT1
‘Buisiey pun JaAeana

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

dtl “Ke g022-996 uesyoer BOLSUy
‘AVE PI}SSUa}U] WjESe 2 S1PPig JeyULG aibee4 (S12) f YMOUIEY ezepsrol Buea = SPE0L-0Z jo sinosg Aog
AINO ,
NALSI1 / SIMiged "KO QSES-ZL { ueyojoH eveuy
‘AUP P9}Ses9}U| aunigeq (99) THROW szezeral BUUESH = SPEOL-OZ jo sinoag Aog
AINO Nasr
/ s1ujes Aep-aye7] jo
JSHYOD shser jo YOUNYD "PO OOL-199 poomAeH eoUeLy
Sul ‘ANE ps}saus}u ‘Wid ‘JeBuls 2 UOe ‘spueyory (Z0¢) / ‘Wha reszzroL Buuee — SPEOL-OZ jo sinoog Aog
SAMT/ SWeWIe[D sanjng
JO) aaljejussaiday dT ‘oAB] = KA COLL ZS BOUSLUY
[2627 ‘Aed palsaayuy g yebiels Aemeuoy ‘Buno, {z0e) UGH UIMPS 2eeeZr0l BueaH = EPEOL-OS 30 sjnoag Acg
“Sd HOM y “KS OO0S-99 MOWING) Boveuly
SANT / Oly Toypag IZU0q YOSpue|eg UOUUSIS) UsIO5 {ZL€) / WN UBSNS peers bo! BUUESH = EPEOL-OZ 30 symoag Ag
SAN / lemnyy KS eS Ore 7 BuIpOoS) BOLelliy
Apeqr ‘Aped paysaeyu] TT BeMelg F EH B1E0YD {419) “a selinoq o¢gazzro1 BuuesH = SPEOL-0Z jo sjnaag Aog
SAM
/ AuedWoy soueunsuy aT ‘u0q  ‘}x9 eerg-e99 - Boa
[eJUeUUOD Yeunsu| 9 32H Bupenoig J971ND SWI, (z0z) J HeEgPICS HID zvezspOL Hues  Speol-0z Jo syncog Aog
SAT
/squleg Aeg-iape Jo
ysuUQ snser jo younyD "2 00ZL-906 Biagqpjog BQUeLLYy
au, ‘AWE g palsazequ| ITT SUDIENA @ WEWET (ZL2) / “‘TWEPY geez spol BULeESH = SPEOE-OZ 40 sjncog Aog
SAM /4ueg eseyD "eS OT Z9-S98 yONIS) BOWSULNy
UBBIOW df JOUPSID 771 SM Y6LGIN aSoy YOON (riz) MURHSLY ecozzro1 BUBeH — E¥EOL-0Z Jo sinoog Aog
BAM / Foueuny °
jo sa]eyg payur ouy "PO LLLL-SSP osouc[s) Boal
JO SINODg SHIN) ‘JOUPAD ATT ASupUAA @ As10g (zoe) / BIPUESSSTY ngezZP0} Suuesy = SFEOL-0% jo snoag Aog
AAMT / Auedwog "HO C66r-o2 , BOL aU
SoUBINSUL YN ‘Weunsuy eEMmals F eH ‘aye0yo (219) / AUSUUIY WASH gLazzPOL BuuesH = PEDI-0 jo sjnoag Aog
AINO NSLSIT/ louno5
ASSJ80 MIN WEULON "1X8 790Z-BE9 eoauy
‘AYEe] POISS19jU] ysi[Bug > Japeqoyy (e26) “ Aayes ewe! sozpzyo4 Gules = SPEOL“0Z jo sjnoog Aog
SAPTf dll Pe Lélog6z  Ssualessaiseq Busy
30q suer ‘(s)uepusjeq ‘8105 8 O1SOID UMOIg UBLUGIYD (zoe) A “HRN ee2z2901 BuuesH — EvECL-0z so sinoog Aog
AING NSLSIT/ O9eMe] "KS O791-S08 Ipieddeiys Boveuy
‘AVE PA}SSIAIU| age meq (609) *  M8UHRIN ceoeZy01 BUUeeH = EPEOL~OZ jo sjnoog Aog
AING NSLS
/ $So1q pelepossy ‘Ka JE0C-P29 BOLO
“AUS PS}SAsyU] SSalq payepossy (ZOE) a BS82UO HEPUEY ZzszZPOL BuvesH = SPEOL“0Z Jo sjncag Aog
AIO NSS dT "RO OLB LCL PF WOWYyse|eYyD BOWaUNy
HEglD ‘AU Pe}saJe}U] AT) HEQHS {z0z) GUISES PEZZZPOL Buea = SreOL-02 jo sinoag Aog
SAM soured
[e907 Jo saRIWWOT DOH 1X9 OOOL-EOr ougualag BOL OU
py e@uL ‘Aue paysoiaqy| ZIEy 9 USSOY LOI] [jaqyoRn, (ZLZ) / ‘ydasor eszzzpop Buveay = SFEOL-02 jo synoag Aog

 

/

 
 

Case 20-10343-LSS Doc 240 Filed 03/19/20 Page 3of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

g4jo¢ Bey BOdzIeQUuSQUNOD ZOg 1X9 Jeseuc] ABBaY
SAM / Aue esBYuO dtl a Ozer-z25z LOSsIayed eOuaLIYy
ueGiow dP JOnpeo (SN) uosupaig puog a1quioyy (zoe) f- ‘ueGoy) seeLzro. Suveeyy = ePEOL-0z #o sinoag Aog
SAM / SIUBUIE(D "PO OL69-L2Z EOS
HO], ‘Cupuesaiday; sauor 9g (Yalz Sues pysinyoed (ole) hog yeqoy esezzroL Huyeap] = CPEOL-0Z Jo sjnoag Aog
SAM / SueWIEID XO OOLF-ZS9 BOWS
Yo! ‘Bunuasaidey sSUuor g [YaIzZ Bueyg pysinyoed (Z0€) IIEN.O "3 Sewer pgezspol BUUeSH = SPEOL-OZ Jo sinoag Aog
AINO /
NELLSIT / Spaiswyo dT1 "XO pSO2-G LZ BOLeluy
JaBboy YoUpaid [SHUEY Y SEVEN UA] 28WUey (z1z) / “epaysuyd saboy zerpzpol Buea = SPEOL-0 jo sinoog Aog
SATIS € MUU |. S80¢]
Uyo- pue [YsuILUEY ‘1X8 SOEL-Ee9 JaBeqnay BOWS
ydasor ‘juewle|o uly Jebeqnan ey), (zoe) /J~ "SSBWOUL BzorZrO1 Guveay  ePeol-0e 30 sinoag Aog
aan
/ SIOUpPazdy pauncssuyq
Jo SayUWWOD "KO OOL8-EFS eoSUUy
[RDWO YOUpID AT] yw paey (Shp) J ° SOHO LIISIEN oseezbor Buyesy  epeaL-0z Jo sincag Aog
AING Nals/ dT
J81OUNS BABY JBHO. ‘XO PLLO-Zre lejeyg-saehiay BOLLOULY
plowiy ‘Ape paysaiayy| dT] Ja]9y2g SABY JaHOd 9 ploy (z0z} OpPlRISS> ZPELLPOL Buea = ePEOL-0z jo syncog Aog
SANT
/ sjureg Aep-yeyeT jo
}SHUQ snsar jo YOUNYyD "x2 PGR/-1S9 JUBYOIaYy BOLO
aul ‘AUP palsaeyy] Wd ‘Wabuly 9 uoLher ‘spueuony {zoe} / IBEUDIA OgezL POL BuuesH = SPEOL-0Z Jo synoag Aog
SAN Uys
fuoyejodicy Aang “YX8 GEGO-LLL uyySne oA BOUSLLy
leuoweNn ‘Suyuesaiday dT] uoywey seddag {zoe} {* ‘p AMRIY ggseeroL Buvesy = SPEOL-0z jo sncag Aog
SAP / east aaismi[” “KS L6r9-E75 WAPOA BOLSUUYy
SSIES Pay ‘saysmy SOJEIS PSU] By} JO SOO (zoe) WYBUURH sé bs POL Buuesty = SPEOL-0z Jo sjnoog Aog
BAN ’
/ SOUPSO peunsasuy]
JO aoyUWIED AT] "PO 6916-912 Jee BOLOUYy
[RII “JOppag [PAVE F SIPYEN UST JOWELY (ZEZ) SISO] SEWIOUL ezePLPOL Buuesy = SPEOL-0z $0 sinoag Aog
SOLS
SAM / SHUBWIE]O "1X2 OOOL-E97 BOLSLUYy
LO! ‘Buguasaiday sauop @ [Yaz Buys pisinyoeg (SEP? f SEIN] WM UYOP BeszLPOL Buea = EPEOL-OZ 49 synoag Aog
SANS OT ¥Sa
SJEME[AG PUB BOWS ‘1X9 OLO/-ES9 BOMSLIY
49 sinoag Aog ‘10}Gaq dT uysny AaipIg (zee) f  JepurlmeuneW aszzzpor Buuest} = SPE0L-0z 40 synoag Aog
AING NSLST 1
/ Ausdwon eoueunsu| d1T1 #0q ‘1X9 GOEI-SBZ Bouewy
jeIUaUIJUOD aINsy| 9 a1eH Suyayald J8ND LOU (ZLz) PURYIT UaINe| sgeespoL Huv28H = SFEOL-0Z fo sinoag Aog
A INO NALSTT / SHIM s1y "PO ZZ0L 182 Ups BOWS
“TO PUE TY IOUpaID WEIS FB HEIS (609) {* ‘Hudescp sezzzrdL Buea = SFEOL-O 40 synoag Aog
SAN/ OTT ¥SS f
SJEME|Sq DUS BOVeUTy XS 1L692-E98 a BOWoLUy
40 sjnosg Aog Loqed dT] ugsny Aaipig (Ze) /* epnge7] sewoyl sezzspor Buyesy} = SpeaL-0z jo sinoog A0g
AINO
NALSIT / uoqerodiog
Aang [euoneN HB ZEQL-OLE BONSUy
‘ANE d palsasajuy Dei Sqoser Aaihy Aajpeig (pa) fA _sqocer ppol osrzr01 BuueeH — e¥e0L-0Z jo sinoos Aog
7

 
 

 

Case 20-10343-LSS Doc 240 Filed 03/19/20 Page 4of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

go 7 bed BO0ZIEQUSOUNOD Z0g Xs |eseiq ABGag
AINO NALS SUS 1K@ OOLILLL BOWS
ue ‘ANE, pajsqueiu| YOUUSH B WIASpoW Aly (zoe) /* SWO)UBUG epiesPoL BUUeeH ES PEOL-0Z Jo sincag Aog
SAI/ PS OS0S-88S | BOUeLy
218 “Tq {s)juepuayeq SeIYO MET] SEWOUL SUL (zos) { SEWOUL DEL ZerZZPOL BUUeeH — EPEDL-OZ Jo sinoog Aog
SA peg eseyp "xe TEL LSgs BOWaUIYy
uzBiow] dt YoUpas ATI SO Bugg asoy USHON (pL2) YOSGMIS SINC 1961 4rOL Bueay = SPEOL-0z Jo synoag Aog
AINO
NaLSI1 / yoseesay "MS 0699-899 4 usbeyulsls Boe
fioey ‘ALE payssaqu] “Ou] ‘Youvasey Bioey (eL2) [~. BOISS2~ EZBLZPOL BuuesH = SFEOL-OZ jo sjnoag Aog
SAT / STHBWIEID "XO PSCTCLL Boneuiy
po] ‘Buyussaday sauar 9 |Yyetz Bueys pysinyoed (ole) f° Surg | sewer ezazzyor BuesH = SPEDL-02 jo sjnosg Aog
“a ops ye “ike esag-c99 / BoLeuny
BAI / Oly ‘WOEpaD IZUGg YOSpuryed UOUUS|D UeICY (zie) /* xedkays 105) gzozzyo1 BuuesH = SvEOL-0z Jo sqnoag Aog
A INO NSLST1/ a
JPUNoS puelFuy Men Jo "KO 6962-898 BOUeUYy
Peay ‘ALeY peysase}y| ME] }8 ASWOWY ‘SaUg “WY PIEUSIY (309) / SIISUS VY DIEU seLpsrOL BuuesH = EFE0L-02 fo synaog Aog
aAIT/ "KE 0879-09 SOUS
re 39 ‘Tg ‘(sjuepugyeq SOIC ME] SBWUOU] BY {EL¢) i JOPIOUYSS SING] azezsPOL BuesH = EFEDL-OZ 40 sjnoog Aog
XING
NALSI1 / Sunueapy
40 qurds jounog "KO ZLLI“GPE BOUaLLy
Jeoo7 ‘Auey peysese}u| JT] Apoqesg usin (ZE9} JEPBUYOS ALE] seozzPOL BuvesH = S¥eOL-0Z fo syncog Aog
SAM / eSeiny
Jo sayZjg peyur] auy "KO LALL-GoP BOUeLUy
JO sNdIg SyI) VOUpasD 71 Asupyp 9 Aesiog (Za) [PqEUUNS OLS gEeTL POL Buea = EPEOL-0Z jo sinoag Aog
aN ,
f/Woolquasoy Aasjayy XO SPL EL ES WOOo;GQuasoy BOUeLUYy
‘AUEy POTSSuSIUy dT] Jaused uoyy6ie7] sven uedig (LZ) ASSBYD elzzZP01 Sues = PEO 1-07 jo sinoag Aog
RING Naish
/ SOWWOSD STUEWIES "XO 9TPI-ALL .  ussuIqoy BOLSLUYy
SO] ‘ALBY paysssayu] sauar 9 |Ysiz Bueys rysinyorg (zoe) “MY UNOD § Z90r270L BuueeH = SvE0L-0Z jo sinoog Aog
SAN 7
f uORBIOdIOD Aung “Ke JO72-S88 sWeqoy BOUSUY
peuoneN ‘Bujuesaidey AT] S@pueg vewjnos (Or) QMOYLRA LeSTZP0L Buea} = EFEOL-OZ jo sinaag Aog
aATy
f MOUPSD JO BayWUWOD d11 "8 g0S6-S1.24 BOUL
paunoasuy] ‘Joypad fSxUB Y SIBYEN UlAdy SWE (212) I. JeBury BUSEY eeaz/roL BuvesH = EPEOL-0e 40 sjncag Aog
AING NSLS "XS 0070-819 eoleuny
/ 8OQ JEP JUBWIEIO A471 ‘sry oben (246) f Sony ASPEIG s00rZPOL BuuwesH = SPEOL-OZ Jo synoag Aog
ANT/OTI WS
QJEME[aG PUB BIUSLuUY d11 "}3 0026-899 Buluwiesy BD WeuUy
jo sinoag Aog ‘oiqeg [AUN LY TYSY SOUSIN SLO] (zoe) "YMOIPUY SzzzZPOL BULeeH] —- SPEOL-OZ jo syndag Aog
AINO NALSIt
/ SO|PUBY “Ay UEYJBLOP KO LEOSOL sa|pueY BOLSLUNY
‘AWE gd PSA] sauor Mog (22) "AV URUEUOP gegrsroL Buyeeyy = SPEOL-OF jo sinoog Aog
XING
NALSI / Snqjusapy
0 wWids [jounoD KS GOSL“SPE BOLO
jeoo% ‘ANE Paysasa}U] dT Apoqesg uoxiy (419) / SUOpsd PARLIN szLzzPOL BuuesH = ePEOL-02 Jo sjnoag Aog

 

 

 
 

Case 20-10343-LSS Doc 240 Filed 03/19/20 Page5of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

gio 9 efeq BodTIeqwoDUnD Z08 1X8 eseig ABBed
SAM U
/ J9qUN}Y ZApUBWEH dTiApeqy 38 000S-e92 ZG0G"02) eOWeLUy
pleuoy ‘{suepuaeq PUB YOWAxOULIG ye9 Awa (ziz) © zymoga] pIAed = aizpzpoL Buea = SPEOL-0Z so sinoag Aog
6EPr Z
BAIT / 800 "PO COCL-GFS 7909-02) eOWeluy
2697) ‘Buguessuday dT71 Buquieg awios usag zysdr] (9b2) /* J219> "O Auty eeoezroL Sues = SFEOL-OZ jo sinoag Aog
aan tz
/ JBIUNY ZepUeLeH dT Apeqy  }s ga0s-e9/ JaBiequaaig Z909-02) BOLO
pyeusy ‘(s)juepuaeq pue pomeysuug I1]8O Aewy (tz) f s1qqeq s0zrZyOL Buea = EPEOL-OZ jo sincag Aog
SAN Z
/ d@]UN}] Zepueway "XO LE LE dLL z$09-02) BOUSLUYY
pleuoy ‘(s}uepuaysq OT1 droid meq Jausoy sy] (zoe) /vosao “WUOSED SELplrOL Buyesyy = SPEOL-02 40 sjnoog Aag
SAM / fesuneD "xe BfE2-fee SUI BxDSiue7 Bonsuny
Jaysgan [elued ‘JOUpag UOS|@N *g JaAMeg INS Ulelsweg (ZBZ- ft Aespur] sigz2eo. Buueey = EPEOL-OZ 30 sjneag Agog
SANT
/ Monerodiog Aung KO gpee-ses Sous
jeuoyen ‘Buyjussaidary dT sispueg uewynos por) /ecocsunn SIWBL, S1gZ2¥01 Buea] — SrE0L-0z jo sincog Aog
SAM / OER XS PGL-69P Bisquisny BoUSUy
‘AYE PS|SAS]U] dT] Umpooss 9 UeLUdIUS {Z02) J. "denysoe ossi zor Buyesy = epe0L-0z jo syncog Aog
BAIT / oul UsResrps "1X8 ZPSS-S88 Bovey
UOSIl “IOUDAID AT) S9WEP SOY (zoe) /Sueuxeny Aear zevizpor Buea = SPEOL-02 Jo synoog Aog
AINO NALSIT/ dT
J@XUBIY P SIEREN UIAST AT] “3K8 pOPE-SLE BOWOLUYy
Jawesy ‘ANe4 payseraju] [BHUPL YP SITEVEN UIA] JaWwely (ZLz) _uosseny uBBSIN -rOZZrOL Huvesy = SPEOL-07 jo sinoag Aog
SAT / € GY, $380g ;
UYoP Pua !YsUILUeY “IX® Gr+9-999 ROWaUy
ydesop ‘uewiey9 Jejduini 9 sqooer (zoe) JSUEAA UURSEY BLORZPOL BuuesH  eeon]-07 fo sjnoss Aog
SAM / ue esey5 dT] = “Ke BES ZEZ BouSuy
uBBIOWW df WOy"pa19 ($f) uosupjsig puog e]quioay, (ZOS)/ PIAA d MONEY) eeezzroL Buueey = SPSOL-OZ jo s]naog Aog
AINO /
Nasi1/oT1 ‘vse
QEMBIOq PUE EOLA dtl 3X8 8yLe-Lge BOUSUUy
jo sincog Aog ‘10\90q [SUUNL  JUSIY S{OUDIN SLO/Y {Z08) S. Jaddol "nN abled sozzzpor BuesH ESPEN -OZ jo sjnoag fog

 

/

 
